EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Yang Gao on 01/25/2022.

The application has been amended as follows: 
Claim 2, line 13, after “comprises” delete “a” and insert “the”.
Claim 2, line 14, before “cationic” delete “a” and insert “the”.
Claim 2, line 14, before “photo-responsive” delete “a” and insert “the”.










Reasons for Allowance

Claims 1-6 are allowed. 
The present claims are allowable over the “closest” prior art Kinloch et al. (US 2012/0301707)
The following is an examiner’s statement of reasons for allowance:
The present claims are drawn to a method of preparing a film for a medicine packaging, comprising a polymer film layer, wherein the polymer film layer is bonded with a graphene composite layer by a light-curable adhesive, the graphene composite layer comprises a plurality of graphene layers, and two adjacent graphene layers of the plurality of the graphene layers are bonded by the light-curable adhesive; and the light-curable adhesive comprises a hyperbranched cationic mussel-imitated polymer, and the hyperbranched cationic mussel-imitated polymer comprises a multi-hydroxylbenzoylbenzamide ene amide monomer, a cationic monomer, and a photo-responsive monomer, wherein the method comprises Steps A to E as claimed in present claim.
Kinloch discloses graphene polymer composite comprising polymeric substrate film (paragraph 0035) is bonded with graphene layers (paragraph 0034) by adhesive (paragraph 0019). However, Kinloch does not disclose the plurality of graphene layers are bonded by the adhesive and the adhesive comprises a hyperbranched cationic mussel-imitated polymer, the hyperbranched cationic mussel-imitated polymer comprises a multi-hydroxylbenzoylbenzamide ene amide monomer, a cationic .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/SAMIR SHAH/Primary Examiner, Art Unit 1787